DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “S mode” and “L mode” do not have clear definitions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 102 for being anticipated by Nose (JP 444800).

	Regarding Claim 1, Nose (JP 444800) discloses a multifunctional camera (camera system 1, Fig. 1, for switching between omnidirectional and PTZ [0033]), comprising:
	a support part (tilt supporting table 5, Fig. 1 [0013]);
	and a camera unit (photographing camera 4) disposed on the support part (5 is a tilt support, which supports the photographing camera 4, Fig. 1 [0013]), being capable of being adjusted to at least one shooting angle (rotatable in pan and tilt directions, Fig. 1 [0013]), and including a processor that can adjust the camera unit to be corresponding to the at least one shooting angle according to a switching signal (31 denotes a camera drive control circuit [0016], Fig. 3), wherein the at least one shooting angle corresponds to at least one shooting mode (switching between omnidirectional and PTZ [0033]).

	Regarding Claim 3, Nose (JP 444800) discloses the multifunctional camera as claimed in claim 1, further comprising an input unit receiving a user input signal to generate and input the switching signal to the processor (An omnidirectional photographing button 406 sets the mode for omnidirectional imaging [0027]; when the observer designates an area to be enlarged on the image in the omnidirectional image display window 402 with a mouse or the like with a diagonal corner, the corresponding enlarged image frame 205 is displayed [0031]).

	Regarding Claim 4, Nose (JP 444800) discloses the multifunctional camera as claimed in claim 1, wherein the camera unit is adjusted to a first shooting angle or a second shooting angle (switching between omnidirectional and PTZ [0033]).

	Regarding Claim 6, Nose (JP 444800) discloses the multifunctional camera as claimed in claim 4, wherein the at least one shooting mode corresponding to the second shooting angle includes a single view S mode and a single view L mode (the zoom ratio can be changed by the slide bar of the zoom operation button 405 [0026]; i.e., less zoom, more zoom).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (JP 444800) in view of Rhaods (WO 2011/116309).

	Regarding Claim 2, Nose (JP 444800) discloses the multifunctional camera as claimed in claim 1.
 Nose does not disclose, but Rhaods (WO 2011/116309) teaches wherein the camera unit includes a gyro sensor coupled to the processor and detecting the at least one shooting angle (imaging device gyroscope, Pp. 42) to generate and input the switching signal to the processor (portrait or landscape mode discerned from gyroscope, Pp. 42).
	One of ordinary skill in the art before the application was filed would have found it obvious to modify Nose to determine the imaging mode directly from the camera position as taught by Rhoads because Rhoads teaches that the camera position can be used to infer the user’s intent (Pp. 42) and inferring intent enables the processor to make optimizations and provide convenience and automation to the users of the device. 


Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (JP 444800) in view of Schnittman (US PG Publication 2016/0292881).

	Regarding Claim 5, Nose (JP 444800) discloses the multifunctional camera as claimed in claim 4.
Nose does not disclose, but Schnittman (US PG Publication 2016/0292881) teaches wherein the at least one shooting mode corresponding to the first shooting angle (360 degree video signal [0070], Fig. 7B) includes a full screen mode (Fig. 9f bottom), a panoramic mode (Fig. 9f bottom), a host mode (Fig. 19 top right screen), and a two speaker mode (Fig. 19 bottom left screen).
One of ordinary skill in the art before the application was filed would have found it obvious to modify the image display screen of Nose as taught by Schnittman because Schnittman teaches a means for compositing, tracking, and displaying angularly separated sub-scenes of interest within a wide scene in a way that makes the setup very easy for the same-room participants, automatically and seamlessly from the viewpoint of the remote participants [0006].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10194114 B1
US 20050206659 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485